Citation Nr: 0334806	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for residuals of 
poliomyelitis, to include left thigh and calf atrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the above claims.

In January 2002, the veteran and his spouse appeared at the 
Waco RO and testified at a personal hearing before a Decision 
Review Officer (DRO).  A transcript of the hearing is of 
record. 

As noted in a March 2003 supplemental statement of the case 
(SSOC), the RO accepted the veteran's October 2002 VA Form 9, 
Appeal to Board of Veterans' Appeals, as a substantive appeal 
for the back, knee, and foot claims.  Review of the record 
shows that the Form 9 was untimely submitted, and review of 
the Form 9 itself indicates that the veteran was only 
appealing at that time the issue of entitlement to service 
connection for post-traumatic stress disorder, a disability 
that has since been granted service connection.

Notwithstanding, the failure to file a timely substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction.  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Here, because there is 
no indication that the RO closed the appeal for failure to 
file a timely substantive appeal, and because the RO appears 
to have treated the veteran's October 2002 filing as timely, 
there is no problem, with regard to the timeliness of the 
filing of the substantive appeal, which would deprive the 
Board of jurisdiction over this case as an original claim.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003); 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

The Board notes that although the accredited representative 
mentioned in a May 2003 VA Form 646, Statement of Accredited 
Representative in Appealed Case, that the veteran "looks 
forward to his hearing before the Board of Veterans 
Appeals," there is no current request for a hearing with 
respect to the issues on appeal.  In the October 2002 VA Form 
9, the veteran requested a Board hearing.  In November 2002, 
the veteran clarified that he desired a hearing before a DRO, 
specifically a "different DRO than before."  The RO 
scheduled a DRO hearing for January 2003, but the veteran 
withdrew his request for hearing after his PTSD claim was 
granted.  The veteran submitted a VA Form 9 in March 2001 to 
appeal claims that he noted had yet to be addressed in a 
statement of case.  In that Form 9, the veteran indicated 
that he did not want a Board hearing.


REMAND

I.  Low back disorder, Left knee disorder, Left foot disorder

Remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Although the enlistment examination was essentially 
unremarkable, service treatment records document complaints 
and treatment for symptomatology associated with the spine, 
left knee, and left foot disorders.  The service treatment 
records also include statements suggesting that some of the 
veteran's spine, left knee, and left foot pathology pre-
existed service.  The April 1999 VA examiner diagnosed 
current low back, left knee, and left foot disabilities, but 
he did not provide an etiology opinion, and the record 
contains no competent medical opinion as to the likelihood 
the veteran's current disabilities were incurred in or 
aggravated during service.

II.  Residuals of poliomyelitis, to include left thigh and 
calf atrophy

In a March 2000 rating decision issued in April 2000, the RO 
denied entitlement to service connection for left thigh and 
calf atrophy, late effects of poliomyelitis.  In March 2001, 
the veteran submitted a VA Form 9, in which he stated that he 
was appealing the denial of service connection for all 
issues.  The Board notes that the VA Form 9 was not submitted 
in response to his receipt of a statement of the case (SOC); 
the first SOC of record was issued in August 2002.  The Board 
has reasonably construed the March 2001 VA Form 9 as a 
disagreement with and a desire for appellate review of the 
claim of entitlement to service connection for residuals of 
poliomyelitis, to include left thigh and calf atrophy.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2003).  No SOC has 
been provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must schedule the veteran for 
an appropriate orthopedic examination of 
his current low back, left knee, and left 
foot disabilities for the purpose of 
determining the nature and etiology of 
these disorders.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file, the examiner should opine 
whether it is at least as likely as not 
(50 percent or more) that the veteran's 
current low back disorder, left knee 
disorder, and left foot disorder are 
related to active service, either by in-
service incurrence or aggravation.  

With regard to the issue of aggravation, 
the examiner should specifically opine 
regarding (a) Whether the complaints and 
clinical findings documented in the 
veteran's service medical records 
reflected an increase in the severity of 
a pre-existing underlying disorder, 
(b) Whether the complaints and clinical 
findings documented in the service 
medical records represented a flare-up of 
symptoms of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural 
progress of the condition and, if so, the 
examiner should explain the course of 
"natural progress" of the disability at 
issue.  

If a congenital or developmental defect 
is present, this should be so stated, and 
the examiner should comment on whether 
any current disability is associated with 
a superimposed injury or disease.

A rationale for any opinion expressed 
should be provided, and, where possible, 
the examiner should provide separate 
opinions for the low back, left knee, and 
left foot disorders. 

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
an appropriate period of time within 
which to respond thereto.

4.  The RO should review the veteran's 
claim of entitlement to service 
connection for residuals of 
poliomyelitis, to include left thigh and 
calf atrophy, and, if the determination 
remains adverse to him, furnish an SOC on 
this issue to him.  The RO should notify 
him of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



